—Appeal by the defendant from a judgment of the Supreme Court, Kings *716County (Feldman, J.), rendered October 13, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
We agree with the defendant that the court erred in ruling that he was not entitled to a certain arrest report written by one of the police officers who testified at trial. Inasmuch as the report constituted a statement of a prosecution witness relating to the subject matter of that witness’ testimony, it constituted Rosario material which the prosecutor was obligated to provide to the defense (see, People v Martinez, 71 NY2d 937; People v Jones, 70 NY2d 547, 550; People v Gamble, 172 AD2d 687). Accordingly, since the court erred in concluding that the People had no duty to turn over the report, the defendant is entitled to a new trial (People v Jones, supra; People v Novoa, 70 NY2d 490; People v Gamble, supra).
The defendant’s remaining contentions are lacking in merit. Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.